In an action by the City of Long Beach pursuant to section 207-a of the General Municipal Law to recover money for salary paid to, and for medical and hospital expenses paid on behalf of, its employee, a fireman who was injured in the performance of his duties, against the person who allegedly caused the injuries, the appeal is from an order denying appellant’s motion to strike out the defense in respondent’s answer that the action was barred by the three-year Statute of Limitations (Civ. Prac. Act, § 49, subd. 6), on the ground that it is insufficient in law. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ., concur.